


Exhibit 10.7
AMENDED AND RESTATED
CERTIFICATE OF LIMITED PARTNERSHIP
OF
BRIXMOR OPERATING PARTNERSHIP LP




THIS Amended and Restated Certificate of Limited Partnership of Brixmor
Operating Partnership LP, f/k/a BRE Retail Operating Partnership LP, (the
"Partnership"), dated as of October 29, 2013, has been duly executed and is
being filed by the undersigned in accordance with the provisions of 6 Del. C.
§17-210, to amend and restate the original Certificate of Limited Partnership of
the Partnership, which was filed on May 23, 2011, with the Secretary of State of
the State of Delaware, as amended (the "Certificate"), to form a limited
partnership under the Delaware Revised Uniform Limited Partnership Act (6 Del.
C. §17-101, et seq.) (the “LP Act”).
The Certificate is hereby amended and restated in its entirety as follows:
1.    Name. The name of the limited partnership is Brixmor Operating Partnership
LP.


2.    Registered Office. The address of the registered office of the Partnership
in the State of Delaware is c/o Corporation Service Company, 2711 Centerville
Road, Suite 400, Wilmington, County of New Castle, Delaware 19808.


3.    Registered Agent. The name and address of the registered agent for service
of process on the Partnership in the State of Delaware are Corporation Service
Company, 2711 Centerville Road, Suite 400, Wilmington, County of New Castle,
Delaware 19808.


4.    General Partner. The name and the business address of the sole general
partner of the Partnership are:


Brixmor OP GP LLC
420 Lexington Avenue
7th Floor
New York, New York 10170


5.    Series. Notice is hereby given pursuant to Section 17-218(b) of the LP Act
that the debts, liabilities, obligations and expenses incurred, contracted for
or otherwise existing with respect to a particular series or general partner of
the Partnership shall be enforceable only against the assets of such series or a
general partner of the Partnership associated with such series and not against
the assets of the Partnership generally, any other series thereof, or any
general partner of the Partnership not associated with such series, and, unless
otherwise provided in the limited partnership agreement of the Partnership, as
amended, none of the debts, liabilities, obligations and expenses incurred,
contracted for or otherwise existing with respect to the Partnership generally
or any other series thereof shall be enforceable against the assets of such
series or a general partner of the Partnership associated with such series.


[Remainder of Page Intentionally Left Blank.]




















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Amended and Restated
Certificate of Limited Partnership as of the date first-above written.


BRIXMOR OP GP LLC                                 By: BPG Subsidiary Inc., as
sole Member


/s/ Steven F. Siegel________________
Name: Steven F. Siegel
Title:
Executive Vice President, General Counsel and Secretary





